 
Exhibit 10.17


Agricultural Bank of China
Pattern Contract


Loan Agreement


November 2004


--------------------------------------------------------------------------------

 


ABCS(2004)1001
 
Borrowing Contract
 
Contract No. NO42101200600009913


Borrower (full name): Wuhan Blower Co., Ltd.
 
Lender (full name): Agricultural Bank of China Wuhan Qingshan Branch


This contract is entered by and between the two parties above via negotiation
pursuant to relevant laws and regulations of PRC.


Article 1: Loan


1. Type of loan: Short term floating capital loan


2. Purpose of loan: Purchase of raw material


3. Currency and sum of loan: RMB TEN MILLION YUAN


4. Loan period:


(1) See following table for loan period.


Release
 
Due
Date
 
Amount
 
Date
 
Amount
October 31st 2006
 
TEN MILLION YUAN
 
October 31st 2007
 
TEN MILLION YUAN
                           



(Form attached due to insufficient rows is a component part of this contract.)


(2) In the case that the amount, release date and due date in this contract are
not consistent with those in the loan certificate, the latter is seen as
standard. The loan certificate is a component part of this contract and has
equal legal effect with the contract.


(3) If the loan is in foreign currency, the borrower has to return the principal
and interest in original currency on due.


5. Interest rate of loan


The interest rate is fixed according to first method below:


(1) Floating interest rate


The interest rate is 10% above benchmark rate, i.e. 6.732% annually. The
benchmark rate for loan of five years and below is the RMB benchmark loan
interest of the same period announced by People’s Bank of China; the benchmark
rate for loan above five years is the RMB benchmark loan interest of the same
period announced by People’s Bank of China plus ____ %.


--------------------------------------------------------------------------------

 
 
The period for interest rate adjustment is three months. If the People’s Bank of
China adjusts the benchmark interest rate from the corresponding day of the
first month of the next period after the adjustment, the interest rate of the
loan is calculated based on the new interest rate and method above without
additional notice to the borrower. If the benchmark interest rate is adjusted on
the same day as the loan release date or corresponding day of the first month of
the interest rate adjustment, the new interest rate is adopted starting from the
adjustment date. If there is no corresponding day for the loan adjustment, the
last day of the month is deemed as the corresponding day of loan.


(2) Fixed interest rate


Interest rate of loan is _____ above/below benchmark rate, i.e. _____ annually,
till the due date. The benchmark rate for a loan of five years and below is the
RMB benchmark loan interest of the same period announced by People’s Bank of
China; the benchmark rate for a loan above five years is the RMB benchmark loan
interest of the same period announced by People’s Bank of China plus ____ %.


Foreign exchange loan interest rate is fixed according to _____ method below:


(1) Floating interest loan by ____ month(s) made up of _____ month(s) of (LIBOR
/ HIBOR) plus interest difference of ____%. LIBOR / HIBOR is the London /
Hongkong interest rate of inter-bank lending interest rate of two working days
before the interest calculation day corresponding period before announced by
Reuters.


(2) Interest rate of loan is _____ % annually till the due date.


(3) Other methods: _______________________________________.


6. Interest settlement


Interest of the loan under this contract is settled by month (month/season), and
the settlement day is the 20th of each month (each month/the last month of each
quarter). The borrower shall pay the interest on the settlement day. If the last
maturity day of loan principal is not on interest settlement day, the unpaid
interest shall be settled together with the principal. (Daily interest rate =
monthly interest rate/30)


Article 2: If following conditions are not met, the lender shall have the right
to cancel the provision of loan under this contract:


1. The borrower opens a general savings account with the lender.


2. The borrower provides relevant documents and materials according to the
requirement of the borrower and settles relevant procedures.


3. If the loan under this contract is a foreign exchange loan and the borrower
has already handled approval, registration and other statutory procedures
related to this contract are governed according to relevant regulations.


--------------------------------------------------------------------------------

 
 
4. If the loan under this contract has a mortgage or pledge, the legal
procedures such as registration and insurance have been handled according to the
lender’s requirement, and the guarantee and insurance remains effective. If the
loan under this contract has guarantee, the guarantee contract has been signed
and has taken effect.


Article 3: Rights and responsibilities of the lender


1. The lender is entitled to learn the operation status, financial activities,
inventory and use of the loan, etc., and require the borrower to provide
documents, material and information, such as financial statement.


2. In the case of behaviors or situations of the borrower including but not
limited to Sections 7, 8 and 10 of Article 4, the lender has the right to
terminate the release of the loan or withdraw the loan in advance.


3. In the case of withdrawing the loan principal, interest, default interest,
compound interest and other obligatory fees according to this contract or in
advance, the lender can deduct from any account of the borrower.


4. If the amount paid back by the borrower is not enough to clear all amounts
payable, the lender can choose to use the loan to cover the loan principal,
interest, default interest, compound interest and other obligatory fees.


5. If the borrower fails to fulfill the responsibility to pay back the loan, the
lender has the right to disclose such breach of contract to the public.


6. Release loan in full amount on schedule according to this contract to the
borrower.


Article 4: Rights and responsibilities of the borrower


1. The borrower has the right to obtain and use the loan according to
stipulation of the contract.


2. The borrower has the right to handle settlement and saving related to the
loan under this contract via the account stipulated in Article 2 of this
contract.


3. If the loan under this contract is a foreign exchange loan, the borrower
shall handle approval, registration and other statutory procedures related to
this contract according to relevant regulations.


4. The borrower shall return the principal and interest on time. If the borrower
needs to extend the loan period, it shall submit a written application to the
lender 15 days before the due date and sign a loan period extension contract
once approved by the lender.


--------------------------------------------------------------------------------

 
 
5. The borrower shall use the loan according to the purpose specified in this
contract, and impropriation or embezzlement is prohibited.


6. The borrower shall provide the lender with an authentic, complete and valid
financial statement and other relevant materials and information each month, and
actively cooperate with the lender on supervision of its operation status,
financial activities and use of the loan.


7. The lender shall be informed of activities of the borrower that are
sufficient to cause change in liability relation or affect realization of
lender’s credit right in advance, including contracting, renting, stock system
reform, joint operation, merger, acquisition, split-off, joint venture, asset
transfer, application for stop operation, application for disbandment, and
application for bankruptcy, etc. Upon approval by the lender, the borrower shall
carry out the responsibility for liquidation or liquidate debts in advance;
otherwise, activities above shall be implemented.


8. Apart from activities above, the borrower shall also inform the lender in
writing of other situations that may lead to significant unfavorable influence
on fulfillment of responsibilities by the borrower, such as stop production,
halt of business, registration cancellation, business license revocation, legal
representative or main responsible person engaging in illegal activities and
involved in serious lawsuit or arbitration, serious difficulty in operation and
deterioration in financial conditions, and implement credit guarantee measures
recognized by the lender.


9. The borrower shall also inform the lender in writing of its activities that
may affect its capability to pay back the loan under this contract in advance,
such as guarantee for liability of a third party or mortgaging its main asset to
a third party, and the lender’s approval shall be obtained before such
activities.


10. The borrower and its investors shall not withdraw or transfer the capital or
transfer their stocks at discretion with the purpose of evading liability to the
lender.


11. The borrower shall promptly inform the lender in writing of changes of its
name, legal representative, residence and scope of business, etc.


12. In the case of stop production, halt of business, registration cancellation,
business license revocation, bankruptcy or operation loss of the guarantor of
the loan under this contract, thus leading to complete or partial loss of
corresponding guarantee capability, or in the case of devaluation of collateral,
pledge or pledged right, the borrower shall provide the lender with other
guarantee measures recognized by the lender.


--------------------------------------------------------------------------------

 
 
13. The lender shall bear various charges related to this contract and guarantee
under this contract, such as lawyer services, insurance, transport, evaluation,
registration, preservation, appraisal and notarization, etc.


Article 5: Payment repaid ahead of time


If the borrower intends to repay the loan ahead of time, the lender’s approval
shall be obtained. If the lender approves, interest for the portion repaid ahead
of time is calculated according to first method below:


1. Calculate according to loan period and interest rate stipulated in this
contract.


2. Calculate according to actual loan period and interest rate stipulated in
this contract plus _____%.


Article 6: Liability for breach of contract


1. If the lender fails to release the loan in full amount on schedule according
to this contract to the borrower, which incurs loss to the borrower, the lender
shall pay penalty for breach of contract to the borrower based on the amount of
breach and days delayed. The penalty for breach of contract is calculated in the
same way as the calculation of interest in the case of delayed repayment.


2. If the borrower fails to pay back the loan principal according to the period
specified in this contract, the lender will collect default interest starting
from the date of delay of payment according to the interest rate of loan
stipulated in this contract with 50 % plus until the principal and interest are
paid off. During the delayed period in the case of RMB loan, if the People’s
Bank of China raises the benchmark interest rate of RMB loan, the default
interest rate will be raised on the same day accordingly.


3. If the borrower fails to use the loan according to the purpose specified in
this contract, the lender will collect a fine for breach of contract starting
from the date of breach according to the interest rate of loan stipulated in
this contract with 100 % plus until the principal and interest are paid off.
During this period in the case of RMB loan, if the People’s Bank of China raises
the benchmark interest rate of RMB loan, the default interest rate will be
raised on the same day accordingly.


4. For payable interest that is not paid, the lender will collect compound
interest according to regulations issued by the People’s Bank of China.


5. If the borrower fails to bear the responsibility under this contract, the
lender has the right to require the borrower to correct the behaviors of the
breach, terminate the release of loan, withdraw the released loan in advance,
announce that other loan contracts between the lender and borrower are due
immediately, or take other asset guarantee measures.


6. For all actions taken by any guarantor under this contract going against the
responsibility specified in the guarantee contract, the lender has the right to
terminate the release of loan, withdraw the released loan in advance, or take
other asset guarantee measures.


--------------------------------------------------------------------------------

 
 
7. If the borrower breaches the contract and thus the lender has to realize its
credit right by means of litigation and arbitration, the borrower shall bear the
lawyer fee, travel expense and other relevant fees incurred to the borrower.


Article 7: Loan guarantee


The loan under this contract is guaranteed by means of mortgage, while the
guarantee contract is to be signed separately. If maximum amount guarantee is
adopted, the guarantee contract number is: 42906200600004397.


Article 8: Settlement of disputes


In the case disputes occur during implementation of this contract, the borrower
and the lender can either settle them via negotiation or according to first
method below:


1. Litigation, which is under the jurisdiction of people’s court where the
lender's domicile is located.


2. Arbitration. Submit the case to _______________________________ (full name of
the arbitration body according to its arbitration rules).


During the process of litigation or arbitration, articles of this contract which
are not involved in arbitration will still be executed.


Article 9: Other issues
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
Article 10: Effecting of the contract


This contract takes effect upon signing and stamping by the borrower and lender.


Article 11: Number of contract copies


This contact is made out in quintuplicate. The borrower, the lender, the
guarantor, registration office of the Real Estate Administration Bureau and
Bureau of State Land and Resources hold one original respectively, which shall
have the same legal effect.


Article 12: Note


The lender has notified the borrower to have a comprehensive and accurate
understanding of articles of this contract, and has explained corresponding
articles as required by the borrower, thus both parties have a consistent
understanding of this contract while signing the contract.


--------------------------------------------------------------------------------

 
 
Borrower (SIGNATURE OR SEAL):
Lender (SIGNATURE OR SEAL):
Wuhan Blower Co., Ltd 
 Agricultural Bank of China Wuhan Qingshan Branch
       
Legal Representative
Responsible Person
or authorized agent:
or authorized agent:
       
/s/ Xu Jie

--------------------------------------------------------------------------------

/s/ Piao Gonggang

--------------------------------------------------------------------------------

 
Signing date: October 31, 2006
Signed at: Agricultural Bank of China Wuhan Qingshan Branch


--------------------------------------------------------------------------------


 